Voto disidente del
Juez Asociado Señor Ramírez Bages
en el cual concurre el Juez Presidente Interino, Señor Pérez Pimentel
San Juan, Puerto Rico, a 13 de diciembre de 1972
Disiento. La opinión mayoritaria, a los fines de sostener que el recurrente no era un patrono de acuerdo con la Ley de Compensaciones por Accidentes del Trabajo, se ve obligada a descansar en determinados hechos aislados como son (1) el que el recurrente testificó que vivía del Seguro Social; y (2) que se había retirado de la agricultura por lo que cesó de asegurarse con el Pondo del Seguro del Estado. El recurrente dejó de cultivar caña en la finca siendo ésta la razón por la que dejó de asegurarse. Pero aún mantenía la finca como negocio pues recogía el café que producía y mantenía el empleo del fallecido en la tumba anual de los aguacates que los árboles en la finca producían al extremo que días antes del accidente el recurrente había ido a casa del obrero fallecido a pedirle a éste que tumbase dichos aguacates. Además, enfa-tiza indebidamente un testimonio aislado al efecto de que el fallecido “se daba sus cervecitas” conjuntamente con el informe de un toxicólogo sobre el nivel de alcohol en la sangre del cuerpo del obrero fenecido.
*1005Se trata de lo que se denomina en el derecho común un caso “duro”, es decir, un caso en que la parte perdidosa va a sufrir graves consecuencias económicas pues si hubiera prevalecido el criterio de la Comisión, el recurrente se enfren-taría al pago de tal suma que pondría en peligro su finca. Por otra parte, de negársele compensación a la viuda e hijos del fenecido obrero, lo más probable es que éstos quedarían a la merced de la caridad pública.
En armonía con la directriz; legislativa de favorecer al obrero en casos como éste; hemos debido confirmar el dicta-men de la Comisión Industrial. A continuación relacionamos los fundamentos en que basamos esta conclusión.
La Comisión resume la prueba aducida así:
“1. Que en 29 de agosto de 1965, el Sr. Evangelio Salgado estaba tumbando aguacates con el Sr. Pablo Alvarado en la finca del Dr. Clotilde Hernández cuando se cayó del árbol de agua-cates y se lesionó, muriendo horas más tarde en el Hospital.
2. Que el día anterior al accidente don Clotilde había ido a casa del obrero para pedirle qu'e se cogiera los aguacates.
3. Que todos los años el obrero iba a tumbar los aguacates a don Clotilde y se dividían las ganancias por la mitad.
4. Que el obrero anteriormente había trabajado para Don Clotilde recolectando café y tumbando caña.
5. Que el Dr. Clotilde Hernández no tenía póliza con el Fondo del Seguro del Estado que cubriera estos riesgos.”
Además, dictaminó la Comisión que:
“Deseamos señalar que en este caso no surgió prueba de índole alguna que afirmativamente probara que el accidente del obrero se debiera a una posible embriaguez. ... La única prueba que tenemos sobre este particular es el informe médico del Dr. Didney Kaye, del Instituto de Medicina Legal de P.R., some-tido como prueba adicional por el abogado del patrono en 9 de octubre de 1970. En el mismo el Dr. Kaye certifica que la autopcia [sic] practicada al obrero fallecido reveló que la sangre contenía un alto por ciento de alcohol y que en su opinión ese contenido de alcohol en la sañgre que tenía el obrero revela que estaba ‘bajo la influencia del alcohol’. Como dijéramos antes esta *1006opinión no prueba que el accidente fue causado por la embria-guez del obrero.”
En el referido informe sometido por el Director Asociado del Instituto de Medicina Legal de la Escuela de Medicina de la Universidad de Puerto Rico se dice que una muestra de la sangre del obrero fallecido contenía .04% de alcohol por peso al morir; que, en su opinión, si el accidente ocurrió once horas antes (en efecto Salgado sufrió el accidente a eso de las 12 del mediodía. Murió a las once de la noche del mismo día) el nivel de sangre de alcohol al ocurrir el accidente debió ser de 20% a 26% de alcohol por peso lo que colocaría a uno “bajo la influencia del alcohol.”
La viuda del fallecido testificó que su marido durante esos días no tomó alcohol y la noche antes se acostaron de 7 a 8 de la noche y cuando ella se levantó a las 7 de la mañana ya su marido se había ido. Un hijo de éste testificó que vio a su padre el domingo y que esa mañana no tomó licor.
No hubo prueba de la causa de la caída del fallecido. Según la Comisión, el único testigo del accidente, Sr. Pablo Alvarado, meramente hizo referencia a que Salgado se cayó de un árbol mientras recogía los aguacates.
Arguye el recurrente que:
“. . . no hay prueba alguna en el récord de que la caída se debiera a alguna causa externa y ajena a la voluntad del obrero, como por ejemplo: que se hubiese desgajado una rama del árbol; que hubiese sufrido una enfermedad súbita como un ataque cardiáco; que algún insecto como una avispa, etc. ... lo hubiese picado; que un fuerte ventarrón hubiese movido súbita-mente el árbol, que alguna persona le hubiese lanzado una piedra o en cualquier otra forma le hubiese provocado la caída; que el árbol se hubiese tronchado y caído al piso con el obrero, o a cualquier otro motivo.”
La Ley de Compensaciones por Accidentes del Trabajo excluye de sus beneficios “. . . aquellos obreros y empleados cuya labor sea de carácter accidental o causal y no esté com-*1007prendida dentro del negocio, industria, profesión, u ocupación de su patrono . . . Además, dispone que no son accidentes compensables del trabajo y no darán derecho a compensación al obrero o empleado, los que ocurran “(2) Estando el obrero o empleado embriagado, siempre que la embriaguez fuere la causa del accidente.” También dispone dicha ley que . . por ser de carácter remedial se interpretará liberalmente, y cual-quier duda razonable que en su aplicación surgiere en cuanto a la existencia de relación causal entre el trabajo u ocupación del obrero ,o empleado y la lesión, incapacidad o muerte . . . deberá resolverse a favor del obrero o empleado, o sus bene-ficiarios.” Por último, la referida ley provee que la revisión de una decisión de la Comisión Industrial . . solamente podrá concederse sobre cuestiones de derecho o apreciación de prueba, cuando ésta sea de carácter pericial.” (11 L.P.R.A. sees. 2, 5 y 12.)
1. — El trabajo de recolectar aguacates que el obrero falle-cido realizaba, anualmente durante la cosecha en la finca del recurrente no era accidental o casual pues lo había llevado a cabo durante varios años a petición o con la concurrencia del recurrente y éste se beneficiaba del mismo no obstante que el ingreso resultante fuese muy exiguo. Aun cuando fuese casual, el trabajo estaba comprendido dentro del negocio u ocupación del recurrente.
2. — Se ha aducido en este caso la defensa de intoxicación del obrero. Por intoxicación se entiende un estado o condición (a) en que el obrero está bajo la influencia de bebidas intoxi-cantes al extremo que no está enteramente en sí, su juicio está limitado, o sus actos o palabras o conducta está afectada visible y notoriamente; (b) en que el obrero no puede conti-nuar su trabajo, es decir, que no puede realizar ninguno de los deberes usuales de su empleo. Fidelity & Casualty Co. of New York v. Hodges, 133 S.E.2d 406 (Ct. of App. Ga. 1963); Ortega v. Ed Horrell & Son, 362 P.2d 744 (Ariz. *10081961); Fogarty v. Martin Hotel Company, 101 N.W.2d 601 (Minn. 1960).
Para que la anterior defensa pueda prosperar, el patrono tiene que mostrar, por la preponderancia de la prueba, que la lesión del obrero fue ocasionada únicamente por su intoxica-ción ; cuando otros riesgos del empleo concurren con la intoxi-cación del empleado o contribuyen a ocasionar la caída, no se puede negar la compensación. Tiene que haber una relación causal entre la intoxicación y la lesión resultante. La prueba de los patrones de conducta de individuos bajo la influencia del alcohol debe provenir de peritos médicos y no de toxicólo-gos. Olivera v. Hatco Chemical Co., 150 A.2d 781, 788, 790 (N.J. App. Div. 1959); Douglas Aircraft Co. v. Industrial Accident Com’n., 306 P.2d 425 (Cal. 1957); Allison v. Brown & Horsch Insulation Co., 102 A.2d 493, 497 (N.H. 1954); Kulinka v. Flockhart Foundry Co., 75 A.2d 557, confirmado en Bujalski v. Flockhart Foundry Co., 84 A.2d 468 (N.J. 1951).
Si bien es cierto que hubo prueba pericial de que había determinado contenido de alcohol en la sangre del fenecido, no es menos cierto que, como indica la Comisión, no hubo prueba de que esa condición fuese la causa del accidente. Según la relación de la prueba contenida en la resolución de la Comisión, al único testigo presencial del accidente no se interrogó sobre cómo y en qué forma ocurrió el accidente y sobre la causa del mismo. Por el contrario, dicho testigo testi-ficó que cuando el obrero se cayó del árbol “habían cogido como 150 aguacates”, además de 100 del primer árbol y que “quedaban por coger como 50 aguacates” del segundo árbol; que el obrero se cayó “como a las dos horas de estar cogiendo aguacates.” Este testimonio no es indicativo de que el obrero fallecido estuviese impedido de continuar su trabajo o de realizar los deberes usuales de su empleo. Tampoco hubo prueba de que su juicio estuviere limitado o de que sus actos, *1009palabras o conducta estuviese afectado visible y notoria-mente.
En vista de lo expuesto, hemos debido confirmar la resolu-ción de la Comisión Industrial dictada en este caso en 4 de marzo de 1971.